DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 16, the term “optionally" renders the claims indefinite because it is unclear whether the limitations following the term are part of the claimed invention. For examination purposes the claims are presumed to recite using either a fixed or adjustable ejector, wherein the adjustable ejector can be controlled by actuating a needle.
	Regarding claims 2-12, 14-15, and 17-21, the claims are rejected due to dependence from claims 1 and 16.  
	Regarding claims 1, 16, 22, and 24, the phrase “if any" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes the claims are presumed to recite actuating an ejector needle. In order to overcome the 112 rejection it is suggested to amend the claims so that the limitations regarding actuating an ejector needle are instead recited in dependent claims.
	Further regarding claim 16, the claim does not end with a period, and instead reads “wherein:”. The claims is indefinite as it is not clear what is required by said limitation. For examination purposes the “wherein” is presumed to be incidental and is not included in the examined limitations. 
	Regarding claims 23 and 25, the claims are rejected due to dependence from claims 22 and 24.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-12, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2012/0180510) in view of Kopko (US 2011/0083454).
	As to claim 1, Okazaki teaches a method for operating a heat pump 100 comprising a compressor 1, an indoor heat exchanger 2, an outdoor heat exchanger 3, and an ejector 4, the method comprising:
	operating in a cooling mode wherein heat is absorbed by refrigerant in the indoor heat exchanger and rejected by refrigerant in the outdoor heat exchanger (paragraph 44; also note Fig. 8 which shows a “defrosting” operation, however the refrigerant flow configuration is the same as that during the cooling operation, i.e. the indoor heat exchanger 2 absorbs heat and the outdoor exchanger 3 rejects heat and thus the indoor space is cooled); and
	switching to operation in a heating mode wherein heat is rejected by refrigerant in the indoor heat exchanger 2, heat is absorbed by refrigerant in the outdoor heat exchanger 3, and there is an ejector motive flow and ejector secondary flow (Fig. 5);
	wherein the ejector 4 can be utilized as either a fixed throttle or in a configuration having an actuatable needle (paragraph 107).
	Okazaki teaches measuring refrigerant parameters using sensors T1-T3, but is silent regarding any fan speed control. However, Kopko teaches changing a condenser fan speed responsive to a measured refrigerant pressure, wherein changing the speed comprises increasing fan speed when the measured pressure exceeds a first threshold pressure and decreasing fan speed when the measured pressure falls below a second threshold pressure that is lower than the first threshold pressure (Fig. 10; paragraphs 47 and 58-62). Since the indoor heat exchanger 2 of Okazaki operates as a condenser in a heating mode, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Okazaki to include an indoor fan and to control the fan in the manner as claimed and taught by Kopko during a heating operation in order to maintain proper refrigerant pressure to achieve a heating operation as desired. 
	As to claim 2, Okazaki teaches a non-controllable ejector (Fig. 3).
	As to claim 3, Okazaki teaches there being no motive flow to the ejector in the  cooling mode (Fig. 8).
	As to claim 4, Okazaki teaches the refrigerant pass from the indoor exchanger 2 as the ejector motive flow (Fig. 5).
	As to claim 5, Okazaki teaches flow passing through an expansion device 11 to the indoor heat exchanger 2 in the cooling mode (Fig. 8), and in the heating mode there is no flow through the expansion device 11 (Fig. 5).
	As to claim 6, Okazaki teaches flow passing through an expansion device 11 to the indoor heat exchanger 2 in the cooling mode (Fig. 8), and in the heating mode, the flow passes through the expansion device 11 to the outdoor heat exchanger 3 (Fig. 6).
	As to claim 7, Kopko teaches measuring a discharge pressure of the compressor (paragraph 58).
	As to claims 10-12, 16-19, and 21, Okazaki, as modified and discussed in the rejections above, teaches a heat pump with a controller 10 configured to perform an operation as claimed.
	As to claim 15, Okazaki teaches an arrangement wherein there is no expansion device in parallel with the ejector 4 (Fig. 5, expansion devices in use are exclusively in series with the ejector 4).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Kopko as applied above, and further in view of Choi (US 2004/0255613).
	As to claims 14 and 20, Okazaki teaches an ejector 4 with a needle that is controlled to change the diameter of the nozzle section (Fig. 10; paragraph 107), but is silent regarding any specific needle control. However, Choi teaches detecting discharge pressure and adjusting an ejector nozzle diameter accordingly (paragraphs 37 and 42). When the pressure is high the opening degree of the ejector is increased, and when the pressure is low the opening degree is decreased (paragraph 48). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the operation of Okazaki to include actuating the needle by retracting the needle when the measured pressure exceeds a first threshold and extending the needle when the measured pressure falls below a second threshold in order to maintain the discharge pressure of the compressor at an optimum level.

Claims 1, 8-9, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2012/0180510) in view of Jang (KR 2014-0052653, see attached English translation).
	As to claims 1 and 8, Okazaki teaches a method for operating a heat pump 100 comprising a compressor 1, an indoor heat exchanger 2, an outdoor heat exchanger 3, and an ejector 4, the method comprising:
	operating in a cooling mode wherein heat is absorbed by refrigerant in the indoor heat exchanger and rejected by refrigerant in the outdoor heat exchanger (paragraph 44; also note Fig. 8 which shows a “defrosting” operation, however the refrigerant flow configuration is the same as that during the cooling operation, i.e. the indoor heat exchanger 2 absorbs heat and the outdoor exchanger 3 rejects heat and thus the indoor space is cooled); and
	switching to operation in a heating mode wherein heat is rejected by refrigerant in the indoor heat exchanger 2, heat is absorbed by refrigerant in the outdoor heat exchanger 3, and there is an ejector motive flow and ejector secondary flow (Fig. 5);
	wherein the ejector 4 can be utilized as either a fixed throttle or in a configuration having an actuatable needle (paragraph 107).
	Okazaki teaches measuring refrigerant parameters using sensors T1-T3, but is silent regarding any fan speed control. However, Jang teaches measuring a refrigerant pressure and controlling a condenser fan 123 so that the speed of the fan 123 is increased when the measured pressure exceeds a first threshold (page 3, lines 1-5). Since the indoor heat exchanger 2 of Okazaki operates as a condenser in a heating mode, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Okazaki to include an indoor fan and to control the fan in the manner as claimed and taught by Jang during a heating operation in order to maintain proper refrigerant pressure to achieve a heating operation as desired.
	Okazaki, as modified, does not explicitly teach decreasing the fan speed when the measured pressure falls below a second threshold pressure lower than the first threshold pressure, wherein the increased fan speed is maintained when the measured pressure falls back below the first threshold and remains between the first and second threshold pressures. However, the examiner takes Official Notice that it is known in the art to utilize a degree of hysteresis to reduce hunting when controlling components in relation to a setpoint. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Okazaki to operate as claimed in order to ensure a desirable system operation.
	As to claim 9, Okazaki teaches a non-controllable ejector (Fig. 3).
	As to claims 22-25, Okazaki, as modified and discussed in the rejections above, also teaches the limitations of claims 22-25.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 7/29/2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said rejections have been withdrawn. 
Applicant’s arguments, see pages 11-15, filed with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kopko (US 2011/0083454) and Jang (KR 2014-0052653).

Conclusion
This action is being made NON-FINAL to afford the applicant(s) the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763